Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 6 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 5/20/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Rejoinder of Claims
3.	Claims 1-5, 7-10, and 15-17 are allowable.  Claims 6 and 18 previously withdrawn from consideration as a result of a restriction requirement, require all the allowable limitations of allowable claims 1 and 7. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-IV as set forth in the Office action mailed on 4/5/2022, is hereby withdrawn and claims 6 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 13:  Replace “from a” with “operations using the”
Claim 7, Line 9:  Replace “from a” with “operations using the”
Claim 9, Line 10:  Replace “from a” with “operations using the”

Allowable Subject Matter
5.	Claims 1-10 and 15-18 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1, 7, and 9 are directed towards an device, method, and CRM that include/perform the operations of at least “generate, based on an input image for generating a convolutional neural network that recognizes a predetermined target in an image, an input image patch containing a border region adjacent to an outside of a boundary line of the input image, search for a similar patch being similar to the input image patch, generate, based on the similar patch, a pixel value that complements the border region, and perform convolution processing operations using the generated pixel value and a pixel value of the input image”.
  	The cited and considered prior art, specifically Choi (US Patent 11341375) that discloses one or more processors configured to: generate a feature map for an image using a trained machine learning model; perform pixel labeling for the image by segmenting the generated feature map; classify one or more areas of the image based on a result of the pixel labeling; generate plural bounding boxes for the image using a reinforced feature map, wherein the reinforced feature map is generated based on the result of the pixel labeling and the feature map, wherein coordinates of the plural bounding boxes are determined based on coordinates of the one or more classified areas, and wherein the generating of the plural bounding boxes includes merging at least portions of the plural bounding boxes in response to the at least portions of the plural bounding boxes overlapping to each other; and detect one or more objects of the image in response to a confidence score of the plural bounding boxes being greater than a threshold, 
	And Ban (US PGPub 2021/0390673) that discloses obtaining a first image including at least one object and a background; detecting the at least one object and the background in the obtained first image, based on feature information regarding the at least one object and the background, respectively, in the first image; determining image filters exhibiting different image effects, which are to be applied to each of the detected at least one object and the detected background; and generating a second image by applying the determined image filters to each of the at least one object and the background,
	And Kim (US Patent 10692471) that discloses a display apparatus comprising: a plurality of screens; an image receiver configured to receive an input image; and a processor configured to: identify a main screen of the plurality of screens based on an arranged shape of the plurality of screens, identify a main area of the input image, identify an emphasis level indicating how much the identified main area corresponds to the main screen, generate an output image from the input image having the identified emphasis level of the main area which is greater than or equal to a predetermined level, the generated output image having a same shape as the arranged shape of the plurality of screens, and output the generated output image for display on the plurality of screens,  
	And Kim (US Patent 10692002) that discloses a method for learning a pedestrian detector to be used for robust surveillance based on image analysis, comprising steps of: (a) a learning device, if at least one training image with each of bounding boxes corresponding to each of pedestrians for training generated thereon is acquired, generating one or more image patches by cropping each of regions, corresponding to each of the bounding boxes, on the training image, and instructing an adversarial style transformer to generate one or more transformed image patches by converting each of the pedestrians for training corresponding to each of the image patches into each of transformed pedestrians capable of impeding a detection by the pedestrian detector; and (b) the learning device generating at least one transformed training image by replacing each of the regions, corresponding to each of the bounding boxes, on the training image with the transformed image patches, and learning the pedestrian detector by using the transformed image patches in which the pedestrians are more difficult to detect by the pedestrian detector than the one or more image patches from the training image, wherein the step of learning the pedestrian detector includes (i) instructing the pedestrian detector to generate pedestrian detection information for training by detecting the transformed pedestrians located in the transformed training image, (ii) instructing a first loss layer to calculate one or more first losses by referring to each piece of the pedestrian detection information for training and its corresponding GT (Ground Truth), and (iii) learning at least part of one or more parameters of the pedestrian detector to minimize the first losses, wherein, at the step of (a), the learning device resizes at least one of the image patches such that the image patches have a same size, and instructs the adversarial style transformer to output the transformed image patches with the same size, and wherein, at the step of (b), the learning device resizes the transformed image patches with the same size such that each of the transformed image patches has its own corresponding original size before the transformation, and then generates the transformed training image,
	And Takahama (US PGPub 2019/0164258) that discloses an acquiring unit that acquires a set of patches that includes a patch of interest formed of a plurality of pixels relative to a pixel of interest and a similar patch that is similar to the patch of interest in an input image; a first estimation unit that estimates a noise amount parameter that corresponds to each pixel in the patch of interest based on a pixel value of each pixel in the patch of interest; a first calculation unit that calculates, based on the set of patches, a covariance matrix that corresponds to the set of patches on the assumption that each pixel has a uniform noise amount parameter; a second estimation unit that estimates, based on the covariance matrix and the noise amount parameter, a covariance matrix that corresponds to the noise amount parameter of each pixel; and a processing unit that executes, using the covariance matrix estimated by the second estimation unit, a process of generating a first patch in which noise of at least the patch of interest among the patches included in the set of patches is reduced,
	And Lin (US PGPub 2018/0165798) that discloses receiving an input image, the input image having a hole, the hole comprising a portion of the input image having unknown, removed, or missing content; selecting content to fill the hole, wherein the content to fill the hole is selected based on a content constraint and a texture constraint, wherein selecting the content based on the content constraint comprises selecting content that is consistent with a global structure of the image using a content neural network, the content neural network identifying the global structure of the image, and wherein selecting the content based on the texture constraint comprises selecting content with texture similar to the texture of the image outside the hole using a texture neural network, the texture neural network identifying image features that are used to assess texture similarity; and providing a result image by filling in the hole of the input image based on the content selected to fill the hole,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 7, and 9 are allowed.
	Claims 2-6, 8, 10, 15-18 are allowed for being dependent upon allowed base claims 1, 7, and 9.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664